MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                              Nov 30 2018, 9:57 am
court except for the purpose of establishing                               CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
estoppel, or the law of the case.                                           and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Melinda K. Jackman-Hanlin                               Curtis T. Hill, Jr.
Greencastle, Indiana                                    Attorney General of Indiana
                                                        Ian McLean
                                                        Supervising Deputy
                                                        Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In Re the Termination of the                            November 30, 2018
Parent-Child Relationship of:                           Court of Appeals Case No.
M.R. (Minor Child)                                      18A-JT-1437
and                                                     Appeal from the Putnam Circuit
                                                        Court
S.H. (Mother) and R.R. (Father),
                                                        The Honorable Matthew Headley,
Appellants-Respondents,                                 Judge

        v.                                              Trial Court Cause No.
                                                        67C01-1801-JT-1

The Indiana Department of
Child Services,
Appellee-Petitioner.



Robb, Judge.
Court of Appeals of Indiana | Memorandum Decision 18A-JT-1437 | November 30, 2018              Page 1 of 23
                                Case Summary and Issue
[1]   S.H. (“Mother”) and R.R. (“Father”) appeal the juvenile court’s order

      terminating their parental rights to M.R. (“Child”), raising one issue for our

      review: whether the juvenile court’s judgment terminating Mother and Father’s

      parental relationship with Child was clearly erroneous. Concluding it is not, we

      affirm.



                            Facts and Procedural History
[2]   Child was born to Mother and Father on May 5, 2003. Mother and Father

      have a history with the Indiana Department of Child Services (“DCS”) that

      began in July 2007 when Child reported sexual abuse by Father—a report

      which was later substantiated by DCS. On December 3, 2015, DCS received a

      report alleging Child had been abducted and raped. Child alleged that an

      unknown male picked her up at her bus stop and raped her in his vehicle while

      they were parked along the highway. In an interview, Child admitted the story

      was fabricated to get Father’s attention. Linda Connors, the family case

      manager, notified Mother that an additional report had been made the previous

      night alleging Child was raped by her step-father. Mother stated Child did not

      have a step-father, but stated Father was home, and denied the allegations.

      After Connors expressed a concern for Child’s mental health, Child began

      meeting with a therapist at the Hamilton Center.




      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1437 | November 30, 2018   Page 2 of 23
[3]   On January 13, 2016, Child’s therapist reported to Connors that Child had

      stated the rape did occur and that Mother and Father drank frequently. Child’s

      therapist also expressed a concern for the level of supervision Mother and

      Father were providing Child and stated that Mother, who suffers from seizures,

      “‘check[s] out’ due to her health issues.” Exhibits, Volume 3 at 20. DCS,

      Mother, and Father entered into an informal adjustment to provide services to

      address Child’s mental health needs, in which Mother was provided with a

      home-based caseworker and required to submit to random drug screens. By

      May 2016, DCS received a report from Child’s school that Child had seventeen

      unexcused absences in the second semester of the school year, ten excused

      absences, and three unexcused tardies. Child also had nineteen discipline

      reports in the first semester due to “academic noncompliance, dress code

      violations, misconduct, tardies, attendance violation, insubordination[,] and

      lying to a teacher/staff[,]” and five reports in the second semester for

      attendance violations. Corrected Appellant’s Brief at 10-11.


[4]   In August, Child reported violence and a lack of supervision to Connors and

      reported running away from home while Mother was “drunk and passed out[.]”

      Corrected Appellant’s Appendix, Volume 2 at 36. In a meeting with Mother,

      Connors observed cuts and bruises on Mother, who indicated she got the

      injuries from falling. Mother disclosed that she is depressed as a result of living

      in Father’s home and that she drinks to cope with her depression. Mother also

      reported that Child told her “she doesn’t want to be alive.” Id. at 37. Child




      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1437 | November 30, 2018   Page 3 of 23
      disclosed running away from home again and stated she would prefer living in

      foster care than with Mother and Father.


[5]   On another occasion, in September 2016, Child ran away instead of attending

      school and was found in the woods by Father. Child’s attendance problems

      persisted, and Child was failing a majority of her classes. On September 26,

      DCS received a report that Child was late to school and “crying hysterically.”

      Id. Child stated that Father had slapped Child across the face and reported

      violence at home between Mother, Father, and one of Mother’s sisters. Despite

      “[m]ultiple safety plans” and an informal adjustment, problems continued and

      DCS removed Child from the home the same day. Ex., Vol. 3 at 14.


[6]   On September 27, DCS filed its Verified Petition Alleging a Child to be a Child

      in Need of Services (“CHINS”) alleging Child was a victim of Mother and

      Father’s inability, refusal or neglect to meet their parental responsibilities based

      on the facts outlined above:


              The [C]hild’s physical or mental condition is seriously impaired
              or seriously endangered as a result of the inability, refusal, or
              neglect of the [C]hild’s parent, guardian, or custodian to supply
              the child with necessary food, clothing, shelter, medical care,
              education, or supervision; and the [C]hild needs care, treatment,
              or rehabilitation that the [C]hild is not receiving; and is unlikely
              to be provided or accepted without the coercive intervention of
              the Court.


      Corrected Appellant’s App., Vol. 2 at 29.




      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1437 | November 30, 2018   Page 4 of 23
[7]   Child was placed with Child’s paternal grandmother until October 3 when

      Child ran away and she was then placed with Youth Services. Mother and

      Father admitted Child was a CHINS at the detention hearing and the juvenile

      court held a dispositional hearing on October 18, at which Father failed to

      appear. In its dispositional order, the juvenile court accepted DCS’ pre-

      dispositional recommendations, awarded DCS wardship of Child, and found:


              The needs of [C]hild for care, treatment, or rehabilitation are:
              Residential Placement and psychiatric treatment, education and
              supervised contact with the parents; Parents need to maintain
              sobriety from drugs and/or alcohol, need to learn how to
              communicate effectively with each other and [C]hild and
              understand [C]hild’s needs and set clear boundaries on roles.


              Participation by the parent, guardian, or custodian in the plan for
              the child is necessary to: to assist parents in being sober and
              appropriate caregivers for [C]hild to provide a safe and stable
              environment for [C]hild free from physical altercations; to
              provide [C]hild with level of supervision [Child] needs; to assist
              parents in obtaining and providing mental health services for
              [C]hild.


              ***


              [Child] will receive the following services until further review and
              order of the Court: Child to remain in placement in residential
              placement in Resource, receive mental health services, education
              and supervised visitation with parents.


      Id. at 42-43. As a result, DCS referred Father and Mother to submit to random

      drug screens, complete home-based casework, domestic violence classes,


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1437 | November 30, 2018   Page 5 of 23
      parenting classes, and psychological evaluations. Additionally, Father was

      referred to fatherhood engagement and therapeutic supervised visits and DCS

      referred Mother to substance abuse individual outpatient therapy and individual

      therapy.


[8]   The juvenile court held periodic review hearings throughout the CHINS matter.

      Adoption and legal guardianship were added to the permanency plan. At a

      review hearing on August 17, 2017, the juvenile court found Mother and Father

      to be non-compliant with the case plan and sentenced them to serve ten days in

      the Putnam County Jail for contempt. In October 2017, the juvenile court held

      a permanency hearing and again found that Mother and Father were

      “minimally participating” in services and non-compliant with the case plan. Id.

      at 9. Despite significant efforts by DCS to engage Mother and Father in

      services, neither had complied with the plan by the next review hearing.


[9]   On January 23, 2018, DCS filed its Verified Petition for Involuntary

      Termination of Parent-Child Relationship and the juvenile court held a review

      hearing. At that time, the juvenile court found Mother and Father had not

      “enhanced their ability to fulfill their parental obligations . . . [and] only

      minimally complied with recommendations in this matter.” Ex., Vol. 3 at 81.

      Reunification was then removed from Child’s permanency plan. The juvenile

      court held a fact-finding hearing on May 1 and issued its order terminating

      Mother and Father’s parental rights as to Child on May 18. The juvenile court

      found, in part:



      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1437 | November 30, 2018   Page 6 of 23
        1. Evidence shows that Mother has another child who is not in
           her care.


        2. Father was substantiated against for sexual abuse of Child
           when she was very young.


        3. Evidence shows that Parents were given an opportunity to
           participate in an informal adjustment prior to the CHINS
           case, but that failed to result in meaningful change.


        4. Parents each have a significant substance abuse problem that
           impacts their ability to parent Child.


        5. Father has a significant criminal history of drinking and
           driving offenses that spans close to three decades.


        6. Father’s arrests and related criminal charges have failed to
           result in meaningful change.


        7. Mother has a substance abuse problem and has continued to
           abuse alcohol for the CHINS case and during pendency of the
           termination.


        8. Father has a substance abuse problem and has continued to
           abuse methamphetamine for the CHINS case and during
           pendency of the termination.


        9. The [family case manager] and service providers made
           reasonable efforts to involve Parents in services.


        10. Father failed to comply with the Dispositional Order by
           failing to maintain sobriety and availing himself of the
           services offered to him.

Court of Appeals of Indiana | Memorandum Decision 18A-JT-1437 | November 30, 2018   Page 7 of 23
        11. Mother failed to comply with the Dispositional Order by
            failing to maintain sobriety and availing herself of the services
            offered to her.


        12. The Child was never returned to Mother or Father’s care or
            custody following the removal.


            ***


        15. Child signed a consent and voluntarily attended an adoption
            event for children to meet potential adoptive families, and has
            received interest from two families.


            ***


        17. Parents showed a pattern of unwillingness or inability to
            meaningfully engage in services.


        18. Evidence shows that Parents[’] lack of effort has a causal
            connection to emotional damage to Child.


        19. Evidence indicates that Child has been a victim of neglect and
            lack of supervision for a long time.


        20. Father’s most recent positive methamphetamine screen was
            during a visit less than a month ago.


        21. Evidence shows that DCS and services providers altered and
            adjusted services in attempts to find programs that would
            engage Parents.


        22. Parents have a history with DCS.


Court of Appeals of Indiana | Memorandum Decision 18A-JT-1437 | November 30, 2018   Page 8 of 23
        23. Father has failed to maintain employment.


        24. Father failed to participate in numerous drug screens.


        25. Mother failed to even take a tour of an intensive program to
            treat her addiction.


        26. Evidence of Parents ongoing substance abuse issues pose a
            threat to Child’s well-being.


        27. Parents have demonstrated a pattern of failure to participate
            in the services needed, and the neglect that results from their
            substance abuse is likely to continue.


        28. Parents have failed to demonstrate a willingness to put Child’s
            needs above their own.


        29. Parents ignored many attempts to engage and cajole them
            into participating.


            ***


        35. [T]here is a reasonable probability that the conditions that
           resulted in the Child’s removal from the home of Mother and
           Father will not be remedied, or that continuation of the
           parent-child relationship poses a threat to the well-being of
           each Child.


        36. [T]ermination of the parent-child relationship is in the best
            interests of the Child[.]


Corrected Appellant’s App., Vol. 2 at 10-14. Mother and Father now appeal.


Court of Appeals of Indiana | Memorandum Decision 18A-JT-1437 | November 30, 2018   Page 9 of 23
                                 Discussion and Decision
                                      I. Standard of Review
[10]   The Fourteenth Amendment of the United States Constitution protects a

       parent’s right to raise his or her children. In re D.D., 804 N.E.2d 258, 264 (Ind.

       Ct. App. 2004), trans. denied. “A parent’s interest in the care, custody, and

       control of his or her children is ‘perhaps the oldest of the fundamental liberty

       interests.’” Bester v. Lake Cty. Office of Family & Children, 839 N.E.2d 143, 147

       (Ind. 2005) (quoting Troxel v. Granville, 530 U.S. 57, 65 (2000)). This right is not

       absolute, however, and must be “subordinated to the child’s interests in

       determining the proper disposition of a petition to terminate parental rights.”

       In re D.D., 804 N.E.2d at 264-65. Therefore, “[p]arental rights may be

       terminated when the parents are unable or unwilling to meet their parental

       responsibilities.” Id. at 265.


[11]   Involuntary termination of the parent-child relationship is the “most extreme

       sanction” and thus, considered a “last resort, available only when all other

       reasonable efforts have failed.” In re L.S., 717 N.E.2d 204, 208 (Ind. Ct. App.

       1999), trans. denied, cert. denied, 534 U.S. 1161 (2002). In conducting our

       analysis, we are mindful that the purpose of terminating the parent-child

       relationship is to protect children, not to punish parents. In re D.D., 804 N.E.2d

       at 265.


[12]   When reviewing a termination of parental rights, we do not reweigh the

       evidence or judge the credibility of the witnesses. In re R.S., 56 N.E.3d 625, 628

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1437 | November 30, 2018   Page 10 of 23
       (Ind. 2016). We consider only the evidence and reasonable inferences most

       favorable to the judgment and afford “due regard” to the juvenile court’s unique

       position to judge the credibility of the witnesses. In re V.A., 51 N.E.3d 1140,

       1143 (Ind. 2016) (quoting Ind. Trial Rule 52(A)). When a juvenile court issues

       findings of fact and conclusions of law, we apply a two-tiered standard of

       review. In re G.Y., 904 N.E.2d 1257, 1260 (Ind. 2009). We first determine

       whether the evidence supports the findings, and then determine whether the

       findings support the judgment. Id. This court will set aside the juvenile court’s

       judgment only if it is clearly erroneous, i.e., when it is unsupported by the

       findings and conclusion entered on those findings. McBride v. Monroe Cty. Office

       of Family & Children, 798 N.E.2d 185, 198-99 (Ind. Ct. App. 2003). This court

       will reverse a termination of parental rights only upon a showing of clear error

       which leaves us with a “definite and firm conviction that a mistake has been

       made.” Id. at 199.


                                   II. Remedy of Conditions
[13]   Mother and Father first challenge the juvenile court’s finding that there was a

       reasonable probability the conditions that resulted in Child’s removal will not

       be remedied. They contend the State failed to meet its burden of demonstrating

       that Mother and Father’s domestic violence, substance abuse issues, and

       physical violence would not be remedied.


[14]   The juvenile court issued findings of fact and conclusions of law in its order

       terminating Mother and Father’s parental rights. See Ind. Code § 31-35-2-8. To


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1437 | November 30, 2018   Page 11 of 23
       terminate the parent-child relationship, the State must prove by clear and

       convincing evidence:


               (B) that one (1) of the following is true:


                       (i) There is a reasonable probability that the conditions
                       that resulted in the child’s removal or the reasons for
                       placement outside the home of the parents will not be
                       remedied.


                       (ii) There is a reasonable probability that the continuation
                       of the parent-child relationship poses a threat to the well-
                       being of the child.


                       (iii) The child has, on two (2) separate occasions, been
                       adjudicated a child in need of services.


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2)(emphasis added); see also Ind. Code § 31-37-14-2

       (providing the burden of proof in termination proceedings).


[15]   Because Indiana Code section 31-35-2-4(b)(2)(B) is written in the disjunctive,

       the juvenile court was only required to find that one of the three elements of

       subsection (b)(2)(B) was established by clear and convincing evidence. In re

       I.A., 903 N.E.2d 146, 153 (Ind. Ct. App. 2009). Here, the juvenile court found




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1437 | November 30, 2018   Page 12 of 23
       the evidence supported (b)(2)(B)(i) and (b)(2)(B)(ii). Concluding the first

       element, (b)(2)(B)(i), is met, we need not address the second element. 1


[16]   In determining whether the conditions that led to removal are likely to be

       remedied, we engage in a two-step analysis: we first identify the conditions that

       led to Child’s removal, and then determine whether there is a reasonable

       probability that those conditions will not be remedied. K.E. v. Ind. Dep’t of Child

       Servs., 39 N.E.3d 641, 647 (Ind. 2015). The second step requires the juvenile

       court to evaluate a parent’s fitness to care for a child at the time of the

       termination hearing and consider a parent’s pattern of conduct to determine

       whether there is a “substantial probability of future neglect or deprivation of the

       children.” In re T.F., 743 N.E.2d 766, 774 (Ind. Ct. App. 2001), trans. denied. In

       doing so, the juvenile court may consider a parent’s criminal history, substance

       abuse issues, history of neglect, failure to provide support, lack of adequate

       housing and employment, and services offered by DCS to a parent and the

       parent’s response to those services. A.D.S. v. Ind. Dep’t of Child Servs., 987
N.E.2d 1150, 1157 (Ind. Ct. App. 2013), trans. denied.




       1
         Mother and Father briefly challenge the juvenile court’s finding that termination of the parent-child
       relationship is in Child’s best interest. In their brief, Mother and Father explicitly “dispute the [juvenile
       c]ourt’s determination under I.C. 31-35-2-4(b)(2). . .(C)” and state that “[t]ermination of the parental rights
       of Mother and Father are [sic] not in the best interest of [Child].” Corrected Appellant’s Br. at 25, 30.
       However, any potential argument challenging Child’s best interest stops there and is therefore waived under
       Indiana Appellate Rule 46(A)(8)(a), which requires that the argument “contain the contentions of the
       appellant on the issues presented, supported by cogent reasoning. Each contention must be supported by
       citations to the authorities, statutes, and the Appendix or parts of the Record on Appeal relied on[.]”

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1437 | November 30, 2018                  Page 13 of 23
[17]   Although concerns about Mother and Father’s ability to parent Child began in

       2007, DCS most recently became involved in 2015 to investigate an alleged

       kidnapping and rape of Child, as well as substantiated allegations of neglect due

       to lack of supervision and Mother and Father’s inability to meet Child’s mental

       health needs. Transcript, Volume 2 at 29-30. Child was ultimately removed

       because “[t]hings were escalating in the home.” Id. at 30. Mother and Father

       were not compliant with services, Child continued to be absent from school and

       had run away four times, a domestic violence altercation occurred between

       Mother and Mother’s sister, and substance abuse and lack of supervision

       persisted.


[18]   As to facts relating to Child’s continued removal from Mother and Father, the

       juvenile court found that both parents have a “significant substance abuse

       problem” and have failed to maintain sobriety or engage in services during the

       pendency of the CHINS and termination matters, ultimately demonstrating a

       “pattern of unwillingness or inability to meaningfully engage in services[,]”

       which negatively affects Child’s mental health. Corrected Appellant’s App.,

       Vol. 2 at 10-11. Mother and Father argue the “lack of any continued evidence

       of domestic violence and/or physical altercations would support a finding that

       [they] had remedied these two conditions[.]” Corrected Appellant’s Br. at 29.

       We disagree.


[19]   In its order, the juvenile court focused on Mother and Father’s lack of progress

       and failure to meaningfully engage in services. The record reveals DCS offered

       a variety of services to Mother, including substance abuse individual outpatient

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1437 | November 30, 2018   Page 14 of 23
       therapy, home-based casework, individual therapy, random drug screens, and

       parenting and domestic violence classes. Linda Connors, DCS family case

       manager, testified that Mother did not complete individual therapy because

       Mother did not like the therapist, so Connors offered to obtain different

       therapists or provide transportation to Terre Haute for other types of outpatient

       individual therapy. Mother indicated she wanted to continue with her current

       therapy but never returned.


[20]   Katherine Richards, community specialist case manager assigned to Mother,

       testified that Mother would not return phone calls and would often cancel the

       day before or morning of a scheduled meeting. In a team meeting, Richards

       and Mother discussed the possibility of inpatient treatment at Tara Treatment

       Center. Mother stated she would be more comfortable if she and Richards

       went to tour the facility. However, Mother cancelled each scheduled

       appointment at Tara for various reasons, including the cold weather and having

       “too many things to do that day[,]” and she never toured the facility. Tr., Vol.

       2 at 71. Richards has continued to make efforts to engage Mother in services by

       calling her once a week; however, Richards has only received one return call

       from Father who “hung up abruptly.” Id. Ultimately, Mother did not avail

       herself of the services DCS offered to a “substantial degree[.]” Id. at 38.


[21]   Similarly, Connors stated that Father did not avail himself of the services

       offered to him. DCS referred Father to fatherhood engagement, home-based

       casework, domestic violence and parenting classes, drug screens, and

       therapeutic supervised visits. Father contends he advised DCS he had

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1437 | November 30, 2018   Page 15 of 23
       previously participated in multiple “IOPs”2 but those programs did not work for

       him; yet “DCS continued to offer the same type of services that Father advised

       DCS had not been successful for him . . . and did not offer any alternative

       services for his substance abuse issues.” Corrected Appellant’s Br. at 27-28.

       Father’s argument here fails because the law concerning termination of parental

       rights does not require DCS to offer services to a parent to remedy deficient

       parenting. In re B.D.J., 728 N.E.2d 195, 201 (Ind. Ct. App. 2000).


[22]   Despite the services offered to him, Father only “dabbled in a couple of the

       services, . . . [and] was never successful in finishing one service.” Tr., Vol. 2 at

       35. Although Father completed an intake for the fatherhood engagement

       program, Whitney Mallow, case manager for the program, testified that it took

       “six to seven attempts to get the intake scheduled” with Father and he

       demonstrated “minimal interest[.]” Id. at 88. Mallow testified that Father’s

       presence at scheduled meetings “wasn’t typical” because he would frequently

       not show up. Id. at 89. She also stated there was “never growth from visit to

       visit” and described going over the same information at the meetings. Id. at 92.

       Ultimately, “[t]here was never progress that [she] ever witnessed during [their]

       time together” and Father did not obtain employment. Id.




       2
        Although “IOP” is not defined in the record, we believe this refers to an intensive outpatient program to
       address substance abuse.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1437 | November 30, 2018               Page 16 of 23
[23]   At the fact-finding hearing, Connors explained that she managed the child

       family team meetings (“CFTM”) and testified:


               CFTM meetings were pretty rough. Either [Mother and Father]
               no-showed or they couldn’t get to our office. There was always
               some kind of an excuse why they couldn’t be there. [Father]
               would always state that he was working when he could never
               show proof of employment. Sometimes we’d have to – we’d
               have all service providers at the DCS office. We would pick up
               and go to their home just to meet with them on the CFTMs. . . .


       Id. at 46.


[24]   Additionally, Connors stated that Mother and Father’s behavior at some of the

       meetings was inappropriate and concerning. Connors detailed the first CFTM,

       which Mother, Father, Connors, a home-based caseworker, and Child’s

       therapist attended:


               [Father] actually just kind of sat there and stared at a paper for
               about 45 minutes. About 45 minutes later, he just kind of
               popped his head up and asked where [Child’s] therapist was, who
               was actually sitting next to him and had been participating in the
               meeting the entire time. Other times we would have CFTMs
               where [Father] was extremely argumentative, constantly
               blame[d] DCS for being in this position, would not take
               accountability. We even had [Child] at some of the CFTMs,
               which was very concerning because the one that we had [Child],
               I think it was last fall, [Father] made it very clear to [Child] that –
               he would whisper it to [Child], kind of stare right at [Child] and
               say, you know, people are trying to keep us apart, almost making
               it kind of like a conspiracy, that he’s doing everything that he
               needed to, even though they weren’t. So it was very concerning.



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1437 | November 30, 2018   Page 17 of 23
       Id. at 47.


[25]   Throughout these proceedings, Mother and Father have failed to engage in

       services indicating little likelihood of changed conditions. At the review

       hearing in January 2018, the juvenile court found Mother and Father have

       “continue[d] to evade drug screens and services offered to them[,]” failed to

       cooperate with DCS, and Mother admitted to drinking heavily. Ex., Vol. 3 at

       82. Most recently, Mother refused a drug screen several weeks prior to the fact-

       finding hearing. Ultimately, Mother and Father’s non-cooperation with DCS

       and failure to engage in services “reflects an unwillingness to change existing

       conditions.” A.F. v. Marion Cty. Office of Family & Children, 762 N.E.2d 1244,

       1252 (Ind. Ct. App. 2002), trans. denied. Moreover, Mother and Father fail to

       appreciate how their lack of compliance emotionally harms Child. See Tr., Vol.

       2 at 38. Tina Araujo, visitation supervisor, observed Child and testified that

       Child expresses “[a] lot of frustration” and is “very, very upset” when Mother

       and Father refuse or fail a drug screen. Tr., Vol. 2 at 78.


[26]   In addition, the juvenile court found Mother and Father have substance abuse

       problems that have continued throughout the CHINS case and termination

       proceedings. Mother and Father challenge this finding, arguing the State failed

       to prove this condition would not be remedied. In support of this argument,

       Mother and Father highlight the fact that they both submitted to numerous

       drug screens, stating Mother submitted to “at least 28 drug screens . . . 65% of

       those screens were negative” and Father submitted to “at least 30 drug screens

       . . . 60% of those of those screens were negative[.]” Corrected Appellant’s Br.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1437 | November 30, 2018   Page 18 of 23
       at 27. Although Mother and Father submitted to some drug screens, the record

       reveals multiple instances of their refusal to submit to drug screens. Given their

       refusal, the statistical information Mother and Father rely on cannot be a

       complete and accurate reflection of their sobriety.


[27]   The evidence in the record demonstrates that Mother and Father have not

       remedied their substance abuse issues. Connors testified that Father has not

       maintained sobriety, based on his drug screens, and tested positive for

       methamphetamine around August 2017. In fact, Mother and Father’s recent

       conduct highlights that these issues have not been remedied or improved. In

       January 2018, Mother admitted to drinking heavily and Richards testified that

       Mother appeared intoxicated at a January meeting. On April 4, just weeks

       before the fact-finding hearing, Father was charged with operating a vehicle

       while intoxicated, reckless driving, and resisting law enforcement. Shortly

       thereafter, Father tested positive for methamphetamine and refused a drug

       screen one week prior to the fact-finding hearing. Father has an extensive

       criminal history involving alcohol and driving indicating a concerning pattern

       of substance abuse.3


[28]   In their brief, Father and Mother contend they engaged with DCS and various

       service providers “to help move their case forward” by attending parenting

       time, the CFTM meetings, and participating in classes. Id. at 28. As previously




       3
        At the time of DCS’ assessment in 2007, Father already had roughly nine operating while intoxicated
       offenses and has since accumulated additional OWI convictions.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1437 | November 30, 2018            Page 19 of 23
       discussed, neither parent meaningfully engaged in the services. They argue

       “DCS admitted that [Mother and Father] did show improvement while the

       cases were pending.” Id. at 28. Mother and Father’s statement refers to

       Connors’ testimony that “there was a little bit of improvement” during the time

       when Mother tried “Cummins [for individual outpatient therapy] and then she

       wasn’t able to maintain. [Father] . . . was kind of dabbling with the Hamilton

       Center . . . [but] it was a hit or miss with him. [DCS was] still getting positive

       screens, a lot of no-shows or refusals for the random drug screens.” Tr., Vol. 2

       at 40. However, when a parent demonstrates only temporary improvement and

       the “pattern of conduct shows no overall progress,” the juvenile court may

       reasonably find the “problematic situation will not improve.” In re N.Q., 996
N.E.2d 385, 392 (Ind. Ct. App. 2013). Such is the case here.


[29]   Connors testified that neither parent made any progress and she determined it

       was not likely that the conditions that led to Child’s removal would be

       remedied. Mother and Father’s prior history with DCS also supports this

       conclusion. Nonetheless, even if Mother and Father made some slight

       improvement, that improvement was brief. Rather, Mother and Father “have

       demonstrated a pattern of failure to participate in the services needed, and the

       neglect that results from their substance abuse is likely to continue.” Corrected

       Appellant’s App., Vol. 2 at 12. Because the record reveals a pattern of Mother

       and Father’s inability to maintain sobriety, failure to engage in services,

       resulting in neglect and lack of supervision of Child, we cannot conclude the




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1437 | November 30, 2018   Page 20 of 23
       juvenile court’s finding that the conditions will not be remedied was clearly

       erroneous.


                                       III. Satisfactory Plan
[30]   Mother and Father also argue there is insufficient evidence to support DCS’

       claim that it has a satisfactory plan for the care and treatment of Child as

       required by Indiana Code section 31-35-2-4(b)(2)(D). Mother and Father

       contend that because Child was not in a pre-adoptive home at the time of the

       fact-finding hearing, only two families had expressed interest in adopting Child,

       and Child demonstrated hesitation about the decision to be adopted prior to the

       hearing, the State’s claim that a satisfactory plan for the care and treatment of

       Child is in place is refuted. Mother and Father also argue that Child’s behavior

       during recent visits demonstrates Child “does not want to be adopted.”

       Corrected Appellant’s Br. at 29.


[31]   A satisfactory plan need not be detailed so long as it provides a “general sense

       of the direction” of where the child will go after parental rights are terminated.

       Lang v. Starke Cty. Office of Family & Children, 861 N.E.2d 366, 374 (Ind. Ct. App.

       2007), trans. denied. A plan is satisfactory if DCS will “attempt to find suitable

       parents to adopt the children.” In re A.S., 17 N.E.3d 994, 1007 (Ind. Ct. App.

       2014), trans. denied. “[T]here need not be a guarantee that a suitable adoption

       will take place, only that DCS will attempt to find a suitable adoptive parent.”

       Id.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1437 | November 30, 2018   Page 21 of 23
[32]   At the time of the fact-finding hearing in May 2018, Child was in foster care,

       not a pre-adoptive home. Connors testified that adoption was added to the

       permanency plan in July 2017 and although DCS had not found anyone to

       adopt Child in the ten months since, Connors stated that was due to DCS’ focus

       on family members because legal guardianship had been added to the

       permanency plan in October. DCS began the adoption process on April 21, just

       weeks before the hearing. Connors stated, “There’s a process that they have to

       review the entire file, do a child summary, those types of things.” Tr., Vol. 2 at

       59. At a recent social, two families expressed interest in adopting Child.


[33]   Mother and Father do not cite to any authority to support their arguments

       regarding a satisfactory plan. Although DCS only recently began taking steps

       toward Child’s adoption, it is clear DCS has attempted and will continue to

       attempt to find suitable parents to adopt Child. Therefore, sufficient evidence

       of a satisfactory plan was presented at the fact-finding hearing.



                                               Conclusion
[34]   For the foregoing reasons, we conclude the evidence supports the juvenile

       court’s finding that there is a reasonable probability that the conditions that led

       to Child’s removal will not be remedied and a satisfactory plan for the care and

       treatment of Child exists. Therefore, the juvenile court’s decision to terminate

       Mother and Father’s parental rights was not clearly erroneous.


[35]   Affirmed.


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1437 | November 30, 2018   Page 22 of 23
Baker, J., and May, J., concur.




Court of Appeals of Indiana | Memorandum Decision 18A-JT-1437 | November 30, 2018   Page 23 of 23